UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         TOZZI, SIMS, and GALLAGHER
                          Appellate Military Judges

                          UNITED STATES, Appellant
                                     v.
                       Staff Sergeant KIJAN A. EDWARDS
                        United States Army, Appellee

                                ARMY 20100593

                     Headquarters, 82d Airborne Division
          Patrick J. Parrish and Stephen R. Henley, Military Judges
    Major Jessica A. Golembiewski, Acting Staff Judge Advocate (pretrial)
       Lieutenant Colonel Lorianne M. Campanella, Staff Judge Advocate
                        (recommendation and addendum)


For Appellant:  Captain Jennifer A. Parker, JA; Captain Meghan M. Poirier,
JA.

For Appellee:  Pursuant to A.C.C.A Rule 15.2, no response filed.


                              28 February 2011

                     -----------------------------------
                             SUMMARY DISPOSITION
                     -----------------------------------

Per Curiam:

      A military judge sitting as a general court-martial convicted
appellant, pursuant to his pleas, of one specification each of sodomy with
a child, indecent liberties with a child, and indecent acts with a child,
in violation of Articles 125 and 134, Uniform Code of Military Justice, 10
U.S.C. §§ 925 and 934 [hereinafter UCMJ].  The military judge sentenced
appellant to eighteen years of confinement and a dishonorable discharge.


      Although not raised as an error, we note that the convening authority
approved a sentence greater than that which had been adjudged at
appellant’s court-martial.  Accordingly, we will take corrective action in
our decretal paragraph.


      In the Staff Judge Advocate Recommendation (SJAR), the staff judge
advocate (SJA) recommended the convening authority “approve the sentence as
adjudged.”  After trial defense counsel pointed out that the appellant’s
term of confinement had been limited to five years in his pretrial
agreement, the SJA, in her Addendum to the SJAR, modified her original
recommendation and advised the convening authority to approve “only so much
of the sentence extending to a reduction to the grade of E-1, forfeiture of
all pay and allowances, confinement for five years, and a dishonorable
discharge.”  Thereafter, the convening authority approved “a reduction to
the grade of E-1, forfeiture of all pay and allowances, confinement for
five years, and a dishonorable discharge” even though no reduction or
forfeitures had been adjudged.

                                 Conclusion

      The findings of guilty are affirmed.  After considering the entire
record, this court affirms only so much of the sentence as provides for
five years of confinement and a dishonorable discharge.  All rights,
privileges, and property, of which appellant has been deprived by virtue of
that portion of his sentence set aside by this decision, are ordered
restored.  See UCMJ arts. 58b(c) and 75(a).




                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court